EXHIBIT 2
FORMS - FILED                                                                                     JULY 6, 2006
FROM: LARRY PODOSHEN, SENIOR ANALYST

                                                  COMMERCIAL PROPERTY                          LI-CF-2006-175

NEW ENDORSEMENTS FILED TO ADDRESS EXCLUSION OF
LOSS DUE TO VIRUS OR BACTERIA

This circular announces the submission of forms filings to address exclusion of loss
due to disease-causing agents such as viruses and bacteria.
BACKGROUND
              Commercial Property policies currently contain a pollution exclusion that encompasses
              contamination (in fact, uses the term contaminant in addition to other terminology). Although the
              pollution exclusion addresses contamination broadly, viral and bacterial contamination are specific
              types that appear to warrant particular attention at this point in time.

ISO ACTION
              We have submitted forms filing CF-2006-OVBEF in all ISO jurisdictions and recommended the
              filing to the independent bureaus in other jurisdictions. This filing introduces new endorsement
              CP 01 40 07 06 - Exclusion Of Loss Due To Virus Or Bacteria, which states that there is no coverage
              for loss or damage caused by or resulting from any virus, bacterium or other microorganism
              that induces or is capable of inducing physical distress, illness or disease.
              Note: In Alaska, District of Columbia, Louisiana*, New York and Puerto Rico, we have submitted
              a different version of this filing, containing new endorsement CP 01 75 07 06 in place of CP 01 40.
              The difference relates to lack of implementation of the mold exclusion that was implemented in
              other jurisdictions under a previous multistate filing.
              Both versions of CF-2006-OVBEF are attached to this circular.
              * In Louisiana, the filing was submitted as a recommendation to the Property Insurance Association
              of Louisiana (PIAL), the independent bureau with jurisdiction for submission of property filings.

PROPOSED EFFECTIVE DATE
              Filing CF-2006-OVBEF was submitted with a proposed effective date of January 1, 2007, in
              accordance with the applicable effective date rule of application in each state, with the exception of
              various states for which the insurer establishes its own effective date.
              Upon approval, we will announce the actual effective date and state-specific rule of effective date
              application for each state.




INSURANCE SERVICES OFFICE, INC. 545 WASHINGTON BOULEVARD JERSEY CITY, NJ 07310-1686
WWW.ISO.COM              © ISO Properties, Inc., 2006                      Page 1 of 3
                                                                                                     LI-CF-2006-175




RATING SOFTWARE IMPACT
                New attributes being introduced with this revision:
                •    A new form is being introduced.

CAUTION
                This filing has not yet been approved. If you print your own forms, do not go beyond the proof stage
                until we announce approval in a subsequent circular.

RELATED RULES REVISION
                We are announcing in a separate circular the filing of a corresponding rules revision. Please refer to
                the Reference(s) block for identification of that circular.

REFERENCE(S)
                LI-CF-2006-176 (7/6/06) - New Additional Rule Filed To Address Exclusion Of Loss Due To Virus
                Or Bacteria

ATTACHMENT(S)
                •    Multistate Forms Filing CF-2006-OVBEF
                •    State-specific version of Forms Filing CF-2006-OVBEF (Alaska, District of Columbia,
                     Louisiana, New York, Puerto Rico)
                We are sending these attachments only to recipients who asked to be put on the mailing list for
                attachments. If you need the attachments for this circular, contact your company’s circular
                coordinator.

PERSON(S) TO CONTACT
                If you have any questions concerning:
                •    the content of this circular, please contact:
                               Larry Podoshen
                               Senior Analyst
                               Commercial Property
                               (201) 469-2597              Fax: (201) 748-1637
                               comfal@iso.com
                               lpodoshen@iso.com
                                                      or
                               Loretta Newman, CPCU
                               Manager
                               Commercial Property
                               (201) 469-2582       Fax: (201) 748-1873
                               comfal@iso.com
                               lnewman@iso.com




© ISO Properties, Inc., 2006                                                                              Page 2 of 3
                                                                                                     LI-CF-2006-175




                •    the mailing or distribution of this circular, please contact our Customer Service Division:
                               E-mail:              info@iso.com
                               Fax:                 201-748-1472
                               Phone:               800-888-4476
                               World Wide Web:      http://www.iso.com
                               Write:               See address on page 1
                •    products or services, please call or e-mail ISO Customer Service, or call your ISO
                     representative.
                Callers outside the United States may contact us using our global toll-free number (International
                Access Code + 800 48977489) or by e-mail at info.global@iso.com. For information on all ISO
                products, visit us at http://www.iso.com.




© ISO Properties, Inc., 2006                                                                              Page 3 of 3
                                           IMPORTANT NOTICE FOR USERS OF
                                             ISO PRODUCTS AND SERVICES

Please make sure that your company has authorized your use of this product and has complied with the
requirements applicable in the jurisdiction where you plan to use it.

We distribute both state-specific and multi-state products and services. We do not distribute all the multi-state
products and services for use in every jurisdiction due to corporate policy, regulatory preference, or variations or
lack of clarity in state laws.

We provide participating insurers with information concerning the jurisdictions for which our products and services
are distributed. Even in those jurisdictions, each insurer must determine what filing requirements, if any, apply
and whether those requirements have been satisfied.

Now, as in the past, all of our products and services are advisory, and are made available for optional use by
participating insurers as a matter of individual choice. Your company must decide for itself which, if any, ISO
products or services are needed or useful to its operation and how those selected for use should be applied. We
urge that you be guided by the advice of your attorneys on the legal requirements.



                         Copyright Explanation

                         The material distributed by Insurance Services Office, Inc. is copyrighted. All
                         rights reserved. Possession of these pages does not confer the right to print,
                         reprint, publish, copy, sell, file, or use same in any manner without the
                         written permission of the copyright owner. Permission is hereby granted to
                         members, subscribers, and service purchasers to reprint, copy, or otherwise
                         use the enclosed material for purposes of their own business use relating to
                         that territory or line or kind of insurance, or subdivision thereof, for which
                         they participate, provided that:

                         A. where ISO copyrighted material is reprinted, copied, or otherwise used
                            as a whole, it must reflect the copyright notice actually shown on such
                            material.

                         B. where ISO copyrighted material is reprinted, copied, or otherwise used
                            in part, the following credit legend must appear at the bottom of each
                            page so used:

                               Includes copyrighted material of Insurance Services Office, Inc., with its
                               permission.




© ISO Properties, Inc., 2006                                                                                Edition 11-03
COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006-OVBEF



       Amendatory Endorsement -
    Exclusion Of Loss Due To Virus Or
                 Bacteria
About This Filing
                    This filing addresses exclusion of loss due to disease-causing agents such as
                    viruses and bacteria.

New Form
                    We are introducing:
                    ♦ Endorsement CP 01 40 07 06 - Exclusion Of Loss Due To Virus Or Bacteria


Related Filing(s)
                    Rules Filing CF-2006- OVBER


Introduction
                    The current pollution exclusion in property policies encompasses contamination
                    (in fact, uses the term contaminant in addition to other terminology). Although
                    the pollution exclusion addresses contamination broadly, viral and bacterial
                    contamination are specific types that appear to warrant particular attention at this
                    point in time.
                    An example of bacterial contamination of a product is the growth of listeria
                    bacteria in milk. In this example, bacteria develop and multiply due in part to
                    inherent qualities in the property itself. Some other examples of viral and
                    bacterial contaminants are rotavirus, SARS, influenza (such as avian flu),
                    legionella and anthrax. The universe of disease-causing organisms is always in
                    evolution.
                    Disease-causing agents may render a product impure (change its quality or
                    substance), or enable the spread of disease by their presence on interior building
                    surfaces or the surfaces of personal property. When disease-causing viral or
                    bacterial contamination occurs, potential claims involve the cost of replacement
                    of property (for example, the milk), cost of decontamination (for example,
                    interior building surfaces), and business interruption (time element) losses.




© ISO Properties, Inc., 2006
COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006- OVBEF                                                                    Page 2




Current Concerns
                    Although building and personal property could arguably become contaminated
                    (often temporarily) by such viruses and bacteria, the nature of the property itself
                    would have a bearing on whether there is actual property damage. An allegation
                    of property damage may be a point of disagreement in a particular case. In
                    addition, pollution exclusions are at times narrowly applied by certain courts. In
                    recent years, ISO has filed exclusions to address specific exposures relating to
                    contaminating or harmful substances. Examples are the mold exclusion in
                    property and liability policies and the liability exclusion addressing silica dust.
                    Such exclusions enable elaboration of the specific exposure and thereby can
                    reduce the likelihood of claim disputes and litigation.
                    While property policies have not been a source of recovery for losses involving
                    contamination by disease-causing agents, the specter of pandemic or hitherto
                    unorthodox transmission of infectious material raises the concern that insurers
                    employing such policies may face claims in which there are efforts to expand
                    coverage and to create sources of recovery for such losses, contrary to policy
                    intent.
                    In light of these concerns, we are presenting an exclusion relating to
                    contamination by disease-causing viruses or bacteria or other disease-causing
                    microorganisms.


Features Of New Amendatory Endorsement
                    The amendatory endorsement presented in this filing states that there is no
                    coverage for loss or damage caused by or resulting from any virus,
                    bacterium or other microorganism that induces or is capable of inducing
                    physical distress, illness or disease. The exclusion (which is set forth in
                    Paragraph B of the endorsement) applies to property damage, time element and
                    all other coverages; introductory Paragraph A prominently makes that point.
                    Paragraphs C and D serve to avoid overlap with other exclusions, and Paragraph
                    E emphasizes that other policy exclusions may still apply.


Copyright Explanation
                    The material distributed by Insurance Services Office, Inc. is copyrighted. All
                    rights reserved. Possession of these pages does not confer the right to print,
                    reprint, publish, copy, sell, file or use same in any manner without the written
                    permission of the copyright owner.




© ISO Properties, Inc., 2006
COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006- OVBEF                                                                   Page 3



Important Note
                    Insurance Services Office, Inc. (ISO) makes available advisory services to
                    property/casualty insurers. ISO has no adherence requirements. ISO policy forms
                    and explanatory materials are intended solely for the information and use of
                    ISO's participating insurers and their representatives, and insurance regulators.
                    Neither ISO's general explanations of policy intent nor opinions expressed by
                    ISO's staff necessarily reflect every insurer's view or control any insurer's
                    determination of coverage for a specific claim. ISO does not intercede in
                    coverage disputes arising from insurance policies. If there is any conflict between
                    a form and any other part of the attached material, the provisions of the form
                    apply.




© ISO Properties, Inc., 2006
                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 01 40 07 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to     D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements             Policy are hereby amended to remove reference
   that comprise this Coverage Part or Policy, includ-       to bacteria:
   ing but not limited to forms or endorsements that         1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   cover property damage to buildings or personal                Bacteria; and
   property and forms or endorsements that cover
   business income, extra expense or action of civil         2. Additional Coverage - Limited Coverage for
   authority.
B. We will not pay for loss or damage caused by or
                                                                 "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                 cluding any endorsement increasing the scope          N
                                                                 or amount of coverage.
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing        E. The terms of the exclusion in Paragraph B., or the
   physical distress, illness or disease.                    inapplicability of this exclusion to a particular loss,
   However, this exclusion does not apply to loss or
   damage caused by or resulting from "fungus", wet
                                                             do not serve to create coverage for any loss that
                                                             would otherwise be excluded under this Coverage
                                                             Part or Policy.
                                                                                                                       E
   rot or dry rot. Such loss or damage is addressed in
   a separate exclusion in this Coverage Part or Pol-
   icy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion super-
                                                                                                                       W
   sedes any exclusion relating to "pollutants".




CP 01 40 07 06                            © ISO Properties, Inc., 2006                                Page 1 of 1      
ALASKA, DISTRICT OF COLUMBIA, LOUISIANA, NEW YORK, PUERTO RICO
COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006-OVBEF



       Amendatory Endorsement -
    Exclusion Of Loss Due To Virus Or
                 Bacteria
About This Filing
                    This filing addresses exclusion of loss due to disease-causing agents such as
                    viruses and bacteria.

New Form
                    We are introducing:
                    ♦ Endorsement CP 01 75 07 06 - Exclusion Of Loss Due To Virus Or Bacteria


Related Filing(s)
                    Rules Filing CF-2006-OVBER


Introduction
                    The current pollution exclusion in property policies encompasses contamination
                    (in fact, uses the term contaminant in addition to other terminology). Although
                    the pollution exclusion addresses contamination broadly, viral and bacterial
                    contamination are specific types that appear to warrant particular attention at this
                    point in time.
                    An example of bacterial contamination of a product is the growth of listeria
                    bacteria in milk. In this example, bacteria develop and multiply due in part to
                    inherent qualities in the property itself. Some other examples of viral and
                    bacterial contaminants are rotavirus, SARS, influenza (such as avian flu),
                    legionella and anthrax. The universe of disease-causing organisms is always in
                    evolution.
                    Disease-causing agents may render a product impure (change its quality or
                    substance), or enable the spread of disease by their presence on interior building
                    surfaces or the surfaces of personal property. When disease-causing viral or
                    bacterial contamination occurs, potential claims involve the cost of replacement




© ISO Properties, Inc., 2006
COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006-OVBEF                                                                     Page 2


                    of property (for example, the milk), cost of decontamination (for example,
                    interior building surfaces), and business interruption (time element) losses.


Current Concerns
                    Although building and personal property could arguably become contaminated
                    (often temporarily) by such viruses and bacteria, the nature of the property itself
                    would have a bearing on whether there is actual property damage. An allegation
                    of property damage may be a point of disagreement in a particular case. In
                    addition, pollution exclusions are at times narrowly applied by certain courts. In
                    recent years, ISO has filed exclusions to address specific exposures relating to
                    contaminating or harmful substances. Examples are the mold exclusion in
                    property and liability policies and the liability exclusion addressing silica dust.
                    Such exclusions enable elaboration of the specific exposure and thereby can
                    reduce the likelihood of claim disputes and litigation.
                    While property policies have not been a source of recovery for losses involving
                    contamination by disease-causing agents, the specter of pandemic or hitherto
                    unorthodox transmission of infectious material raises the concern that insurers
                    employing such policies may face claims in which there are efforts to expand
                    coverage and to create sources of recovery for such losses, contrary to policy
                    intent.
                    In light of these concerns, we are presenting an exclusion relating to
                    contamination by disease-causing viruses or bacteria or other disease-causing
                    microorganisms.


Features Of New Amendatory Endorsement
                    The amendatory endorsement presented in this filing states that there is no
                    coverage for loss or damage caused by or resulting from any virus,
                    bacterium or other microorganism that induces or is capable of inducing
                    physical distress, illness or disease. The exclusion (which is set forth in
                    Paragraph B of the endorsement) applies to property damage, time element and
                    all other coverages; introductory Paragraph A prominently makes that point.
                    Paragraph C serves to avoid overlap with another exclusion, and Paragraph D
                    emphasizes that other policy exclusions may still apply.


Copyright Explanation
                    The material distributed by Insurance Services Office, Inc. is copyrighted. All
                    rights reserved. Possession of these pages does not confer the right to print,
                    reprint, publish, copy, sell, file or use same in any manner without the written
                    permission of the copyright owner.




© ISO Properties, Inc., 2006
COMMERCIAL FIRE AND ALLIED LINES
FORMS FILING CF-2006-OVBEF                                                                    Page 3



Important Note
                    Insurance Services Office, Inc. (ISO) makes available advisory services to
                    property/casualty insurers. ISO has no adherence requirements. ISO policy forms
                    and explanatory materials are intended solely for the information and use of
                    ISO's participating insurers and their representatives, and insurance regulators.
                    Neither ISO's general explanations of policy intent nor opinions expressed by
                    ISO's staff necessarily reflect every insurer's view or control any insurer's
                    determination of coverage for a specific claim. ISO does not intercede in
                    coverage disputes arising from insurance policies. If there is any conflict between
                    a form and any other part of the attached material, the provisions of the form
                    apply.




© ISO Properties, Inc., 2006
                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 01 75 07 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to     C. With respect to any loss or damage subject to the
   all coverage under all forms and endorsements             exclusion in Paragraph B., such exclusion super-
   that comprise this Coverage Part or Policy, includ-       sedes any exclusion relating to "pollutants".
   ing but not limited to forms or endorsements that      D. The terms of the exclusion in Paragraph B., or the
   cover property damage to buildings or personal            inapplicability of this exclusion to a particular loss,
   property and forms or endorsements that cover             do not serve to create coverage for any loss that
   business income, extra expense or action of civil         would otherwise be excluded under this Coverage
   authority.
B. We will not pay for loss or damage caused by or
                                                             Part or Policy.                                           N
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing
   physical distress, illness or disease.
   However, this exclusion does not apply to loss or
   damage caused by or resulting from fungus. Such
                                                                                                                       E
   loss or damage is addressed in a separate exclu-
   sion in this Coverage Part or Policy.

                                                                                                                       W




CP 01 75 07 06                            © ISO Properties, Inc., 2006                                Page 1 of 1      
